DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
EXAMINER’S AMENDMENT
Authorization for this examiner’s amendment was given in an interview with Robert Busby on 09/07/2022.
The application has been amended as follows: 
Claim 38 (Amended) A method of verifying an identity of an individual for preventing the individual from entering or leaving a restricted area; said method comprising: 
providing an entry collection device 
the entry collection device capturing biometric information of the individual when the individual attempts to enter or leave the restricted area with the first biometric capture device;
the entry collection device capturing biographic information of the individual when the individual attempts to enter or leave the restricted area using the first biographic module; 
the entry collection device generating an entry record including the captured biometric information of the individual and the captured biographic information of the individual;
providing an exit collection device comprising a physical access control device for preventing the individual from entering or exiting the restricted area; a second biometric capture device; a second biographic module; a matching module; a second processor, a second tangible memory containing a first database of exit records for a plurality of individuals, second communication unit for communicating over the network, and a second program of instructions configured to cause the exit collection device perform processes; 
providing a central resource comprising a third processor, third tangible memory containing a second database, third communication unit for communicating over the network, and a third program of instructions configured to cause the central resource to perform processes; 2 of 12Docket No.: DHS-0094 U.S. Application No.: 15/223,172 the central resource storing the entry record in the second database; 
receiving by the central resource a manifest from an airline server; determining by the central resource an expected flight time for an individual by utilizing the received manifest; 
the central resource generating a list of information comprising biographic and biometric information on the plurality of individuals; 
the central resource sending the exit collective device the list of information by way of the third communication unit; 
the exit collection device storing in the second tangible memory the list of information;
the exit collection device capturing exit biometric information from an exiting individual when the individual attempts to enter or exit the restricted area; 
the exit collection device determining whether data on the list of information matches the exit biographic information; 
the matching module providing a match threshold; 
the matching module computing a percent match by comparing the biometric information captured by the entry collection device and the biometric information captured by the exit collection device; and 
the matching module determining whether the percent match is above the match threshold; 
if the percent match is not above the match threshold; the matching module executing a failed match process comprising closing by the exit collection device the physical access control device; and 
if the percent match is above the match threshold; the matching module executing a passed match process comprising opening by the exit collection device the physical access control device;  U.S. Application No.: 15/223,172 
wherein the exit collection device, central resource, and entry collection device are distinct device each having their own memory, processor, and communication unit for sending and receiving information.

REASONS FOR ALLOWANCE
The following is an examiner’s statement of allowance: The present invention is directed to method and apparatus of verifying an identity of an individual for preventing the individual from entering or leaving a restricted area. Verifying and identity of an individual for preventing the individual from entering or leaving a restricted area are old and well known. For example, Sussman U.S. Patent Publication No. 20050167484 discloses utilizing user information such as biographic and biometric information to identify the user and preventing entering or leaving a restricted area. TAKAGI U.S. Patent Publication No. 20120159600 discloses controlling access by utilizing a biometric information of the user. 
The prior art neither singly or in combination discloses the combination of the recited claims such as: providing an entry collection device comprising a first processor, first tangible memory, a first biometric capture device, a first biographic module; first communication unit for communicating over a network, and a program of instructions configured to cause the entry collection device to perform processes; the entry collection device capturing biometric information of the individual when the individual attempts to enter or leave the restricted area with the first biometric capture device; the entry collection device capturing biographic information of the individual when the individual attempts to enter or leave the restricted area using the first biographic module; the entry collection device generating an entry record including the captured biometric information of the individual and the captured biographic information of the individual; providing an exit collection device comprising a physical access control device for preventing the individual from entering or exiting the restricted area; a second biometric capture device; a second biographic module; a matching module; a second processor, a second tangible memory containing a first database of exit records for a plurality of individuals, second communication unit for communicating over the network, and a second program of instructions configured to cause the exit collection device perform processes; providing a central resource comprising a third processor, third tangible memory containing a second database, third communication unit for communicating over the network, and a third program of instructions configured to cause the central resource to perform processes; 2 of 12Docket No.: DHS-0094 U.S. Application No.: 15/223,172 the central resource storing the entry record in the second database; receiving by the central resource a manifest from an airline server; determining by the central resource an expected flight time for an individual by utilizing the received manifest; the central resource generating a list of information comprising biographic and biometric information on the plurality of individuals; the central resource sending the exit collective device the list of information by way of the third communication unit; the exit collection device storing in the second tangible memory the list of information; the exit collection device capturing exit biometric information from an exiting individual when the individual attempts to enter or exit the restricted area; the exit collection device determining whether data on the list of information matches the exit biographic information; the matching module providing a match threshold; the matching module computing a percent match by comparing the biometric information captured by the entry collection device and the biometric information captured by the exit collection device; and the matching module determining whether the percent match is above the match threshold; if the percent match is not above the match threshold; the matching module executing a failed match process comprising closing by the exit collection device the physical access control device; and if the percent match is above the match threshold; the matching module executing a passed match process comprising opening by the exit collection device the physical access control device;  U.S. Application No.: 15/223,172wherein the exit collection device, central resource, and entry collection device are distinct device each having their own memory, processor, and communication unit for sending and receiving information.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ZESHAN QAYYUM whose telephone number is (571)270-3323. The examiner can normally be reached Monday-Friday 9:00AM-6:00PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, John W Hayes can be reached on 5712726708. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ZESHAN QAYYUM/Primary Examiner, Art Unit 3685